DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered. Claims 1, 2, 4, 21, and 22 have been amended. Claims 1-25 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that a human could not implement the newly amended-in details regarding the API and search details (pages 9-10 of Applicant’s response). The Examiner points out that the claimed invention uses generic processing functions, including API functions. Additionally, a human could process the underlying search algorithm in the claims. The claims do not present specific technical details to accomplish the claimed search. For example, a human user could find relevant keywords in related structured and unstructured data content. 
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to business modeling (Spec: ¶ 1) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-20), Article of Manufacture (claim 21), Apparatus (claims 22-25)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite accessing (or receiving) unstructured data input; parsing content of the unstructured data to determine one or more terms in the unstructured data input; determining that one or more particular elements defined in a structured data model correspond to the terms, wherein the structured data model comprises a business model; assigning, from a set of predefined tags, a set of tags to the unstructured data based on the terms corresponding to the one or more particular elements, wherein each tag of the set of tags define an association between the unstructured data and the structured data model; determining at least one tag of the set of tags is unhelpful to users based on a history of user interaction with the at least one tag; automatically unassigning the at least one tag of the set of tags from unstructured data assigned the at least one tag; identifying a particular element from unassigned unstructured data corresponding to a term where a tag is not defined; generating a new tag, outside the set of predefined tags, for the particular element based on the term; assigning the new tag to the unstructured data corresponding to the term, receiving a search query that 

No – The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements (identified above) are recited at a high level of generality and are merely invoked as tools to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using a general purpose circuitry or microprocessor (Spec: ¶¶ 101, 105) and general API functions (Spec: ¶¶ 39, 96). The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Butte et al. (US 2014/0095416) in view of Luman et al. (US 9,363,239) in view of Park et al. (US 2007/0219863) in view of Wolf (US 2013/0226907).
[Claim 1]	Butte discloses a method comprising:
accessing an unstructured data input by issuing an application program interface (API) call to an API interface of a planning system (¶ 95 – The invention may be implemented using application programming interfaces, application programs, program modules, etc., which would be understood to issue an API call to an API interface to execute the appropriate APIs), wherein the unstructured data input comprises an electronic communication (¶ 70);

determining that one or more particular elements defined in a structured data model correspond to the terms, wherein the structured data model comprises a business model (¶¶ 52, 70-78);
assigning, from a set of predefined tags, a set of tags to the unstructured data based on the terms corresponding to the one or more particular elements, wherein each tag of the set of tags define an association between the unstructured data and the structured data model (¶¶ 70-78; As seen in ¶ 72, a library of key terms or codes are used to assign relevant tags to a document);
identifying at least one particular element corresponding to at least one term where a tag is not defined (¶¶ 71-72 – Initially, when unstructured data (such as that forming a document) is received, the unstructured data (e.g., a document) and its included elements (e.g., codes, terms and/or phrases) are untagged.  Tags are assigned to unstructured data based on a coding guide.  Tags are matched to codes, terms, and/or phrases that appear in the document so that the document becomes tagged, i.e., at least one tag is generated to be associated with the document based on its codes, terms, and/or phrases; It is noted that Applicant’s Specification similarly describes this process in ¶ 57: “Unstructured data inputs, such as emails, may not possess tags, metadata, or other identifiers (e.g., hashtags) that designate keywords, taxonomies, or categorizations relevant to the input. Matches can be found between the 
generating at least one tag for the at least one particular element based on the at least one term (¶¶ 71-72 – Initially, when unstructured data (such as that forming a document) is received, the unstructured data (e.g., a document) and its included elements (e.g., codes, terms and/or phrases) are untagged.  Tags are assigned to unstructured data based on a coding guide.  Tags are matched to codes, terms, and/or phrases that appear in the document so that the document becomes tagged, i.e., at least one tag is generated to be associated with the document based on its codes, terms, and/or phrases; It is noted that Applicant’s Specification similarly describes this process in ¶ 57: “Unstructured data inputs, such as emails, may not possess tags, metadata, or other identifiers (e.g., hashtags) that designate keywords, taxonomies, or categorizations relevant to the input. Matches can be found between the inputs and one or more structured data models. Tags can then be employed to record the discovery of connecting the models with the unstructured content.”); and
assigning the at least one tag to the unstructured data corresponding to the at least one term (¶¶ 71-72 – Initially, when unstructured data (such as that forming a document) is received, the unstructured data (e.g., a document) and its included elements (e.g., codes, terms and/or phrases) are untagged.  Tags are assigned to unstructured data based on a coding guide.  Tags are matched to codes, terms, and/or phrases that appear in the document so that the document becomes tagged, i.e., at least one tag is generated to be associated with the document based on its codes, 
Butte does not fully teach:
determining at least one tag of the set of tags is unhelpful to users based on a history of user interaction with the at least one tag;
automatically unassigning the at least one tag of the set of tags from unstructured data assigned the at least one tag; 
identifying a particular element from unassigned unstructured data corresponding to a term where a tag is not defined;
generating a new tag, outside the set of predefined tags, for the particular element based on the term; and
assigning the new tag to the unstructured data corresponding to the term.
Luman allows for tags to be assigned to emails and unassigned (Luman: col. 4: 19-38). Tag assignment may be performed manually or automatically (Luman: col. 4: 65-67). Tags may be provided in a list (Luman: col. 12: 27-35). When an email is assigned a new or updated tag, users may determine whether to accept or reject the 
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Butte to fully perform the steps of:
determining at least one tag of the set of tags is unhelpful to users based on a history of user interaction with the at least one tag;
automatically unassigning the at least one tag of the set of tags from unstructured data assigned the at least one tag; 
identifying a particular element from unassigned unstructured data corresponding to a term where a tag is not defined;

assigning the new tag to the unstructured data corresponding to the term
in order to provide human users with greater flexibility in tagging documents (such as emails) for proper categorization and future retrieval. For example, a human user may add tags not automatically identified and/or not stored in a library while deleting tags that are not truly relevant to a particular document, thereby helping to more effectively train the models used for the automatic tagging of documents.
	Butte does not explicitly disclose:
receiving a search query that identifies the business model and a search term, 
executing the query against the structured data model and the unstructured data, 
retrieving structured search results from the structured data model based on the search term, 
retrieving unstructured results from the unstructured data based on the association between the unstructured data and the structured data model, and 
outputting a combined search result including the structured search results and the unstructured results for display in a planning user interface.
However, Wolf discloses the ability to search for a topic associated with both structured and unstructured data results by using key mapping data and metadata and 
receiving a search query that identifies the business model and a search term, 
executing the query against the structured data model and the unstructured data, 
retrieving structured search results from the structured data model based on the search term, 
retrieving unstructured results from the unstructured data based on the association between the unstructured data and the structured data model, and 
outputting a combined search result including the structured search results and the unstructured results for display in a planning user interface
in order to facilitate more efficient and quicker retrieval of desired, focused search results in the type of environment used by Butte (as suggested in ¶ 3 of Wolf).
[Claim 2]	Butte discloses wherein the unstructured data comprises one of an email, a user review, and an instant message (¶ 70).

[Claim 4]	Butte discloses wherein the plurality of data models comprise an interconnected network of plan models (¶¶ 70-78).
[Claim 5]	Butte discloses wherein each of the plan models model respective future outcomes of an organization (figs. 1a, 2a, 3a, 4 – Details relevant to an organization are depicted; ¶¶ 52-53 – Certain variables, such as temperature, may be predicted.  An “organization” is simply a label for a model and does not impart any structural or functional distinctions to the claimed invention.  A model associated with an individual or set of individuals may also broadly be interpreted as a model of an organization).
[Claim 6]	Butte discloses wherein each of the plan models comprises a respective outcome measures model, a respective input drivers model, a respective sensitivity model defining dependencies of outcome measures modeled in a corresponding outcome measures model on input drivers modeled in the corresponding input drivers model, and a respective scope model (figs. 1A, 4, 5, 8; ¶¶ 76, 91 – The recited information and relationships are captured through the utilized models).
[Claim 7]	Butte discloses wherein each scope model comprises a respective included entities model, one or more respective included member models, one or more respective included hierarchies models, one or more respective entity models, one or 
[Claim 8]	Butte discloses wherein the one or more particular elements of the structured data model are included in a plurality of elements of the structured data model and the structured data model comprises a plurality of sub-models corresponding to the plurality of elements (¶¶ 70-80).
[Claim 9]	Butte discloses wherein the set of tags define an association between the unstructured data input and one or more of the plurality of sub-models corresponding to the one or more particular elements (¶¶ 70-80).
[Claim 10]	Butte discloses wherein accessing the unstructured data inputs comprises receiving the unstructured data input from another system (¶¶ 70, 75).
[Claim 11]	Butte discloses wherein the unstructured data input is received contemporaneously with creation of the unstructured data input (¶¶ 70, 75; ¶ 76 – A model may be iteratively generated based on the variable and relationship model libraries with each step of data mining).
[Claim 12]	Butte discloses converting the unstructured data inputs to raw text (¶¶ 70-76).

[Claim 14]	Butte discloses wherein determining that one or more particular elements defined in a structured data model correspond to the terms comprises searching the structured data model for elements corresponding to the meanings of the terms (¶¶ 70-80).
[Claim 15]	Butte discloses determining that a particular tag applies to the unstructured data input, wherein the particular tag corresponds to an association with another element (¶¶ 70-80); and
determining that the particular tag should not be assigned to the unstructured data input (¶¶ 70-80 – By assigning a particular tag to certain unstructured data input, there are other tags that are determined not to be relevant and are, thus, not assigned to the unstructured data input).
[Claim 16]	Butte discloses wherein determining that the particular tag should not be assigned to the unstructured data input comprises determining a deficiency of the particular tag (¶¶ 70-80 – By assigning a particular tag to certain unstructured data input, there are other tags that are determined not to be relevant and are, thus, not assigned to the unstructured data input.  A non-match may be interpreted broadly as a “deficiency.”).

[Claim 18]	Butte discloses causing the unstructured data input to be presented together with a visualization of the structured data model based on the set of tags (figs. 1a, 2a, 3a, 4; ¶¶ 53, 77, 81, 88).
[Claim 19]	Butte discloses wherein the unstructured data input is a particular one of a plurality of unstructured data inputs (¶¶ 70-80, 88).
[Claim 20]	Butte discloses wherein the plurality of unstructured data input comprises inputs of a plurality of different types from a plurality of different sources (¶¶ 70, 75).

[Claim 21]	Claim 21 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies.  Furthermore, Butte discloses at least one non-transitory machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to perform the disclosed functionality (Butte: ¶¶ 92-100).
[Claims 22-25]	Claims 22-25 recite limitations already addressed by the rejections of claims 1, 3-7, and 17-18 above; therefore, the same rejections apply.  Furthermore, Butte discloses a system comprising at least one processor and at least one memory element to perform its disclosed functionality (Butte: ¶¶ 92-100). Similarly, Luman discloses a system comprising at least one processor and at least one memory element 
Regarding claim 23, Butte discloses wherein the planning system is further to populate a particular attribute in the structured data model with one or more values determined from the parsing of the unstructured data based on the association between the particular unstructured data and the structured data model, wherein the particular attribute is associated with one of the particular elements (¶¶ 70-80).
Regarding claim 24, Butte discloses wherein the planning system is further to: generate a graphical representation of data in the structured data model; and present the unstructured data with the graphical representation based on the set of tags (figs. 1a, 2a, 3a, 4; ¶¶ 53, 77, 81, 88).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683